Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 28, 2020

                                    No. 04-19-00121-CV

                   TEXAS DEPARTMENT OF TRANSPORTATION,
                                 Appellant

                                             v.

                                    Rodolfo CANALES,
                                         Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-08-00191-CVK
                        Honorable Walden Shelton, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

     On January 23, 2020, appellant filed a motion for rehearing. The motion for rehearing is
DENIED.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court